Mr. Justice Dever delivered the opinion of the court. 7. Witnesses, § 253*—wHen credibility of witness is for jury. Where a statement in writing made by a certain witness shortly after an accident to plaintiff's intestate, resulting in the death of such intestate, tended to contradict in important particulars the testimony of such witness as the only eyewitness of the accident testifying on behalf of the plaintiff, Held that it was the province of the jury to determine the credence to he given such testimony. 8. Masteb and servant, § 782*—wHen instruction properly refused as not in conformity witH evidence. An instruction based upon the finding by the jury that plaintiff’s intestate was at the place where the accident resulting in his death occurred contrary to instructions given him by his forewoman in his employment for defendant, Held properly refused where there was no evidence referred to from which it could be inferred that the deceased had been directed by the forewoman not to be at such place. 9. Death, § 39*—when demurrer to plea of statute of limitations is properly sustained. In an action for the recovery of damages for wrongfully causing the death of plaintiff’s intestate, brought after one year and within two years after such death, where the law in force at the time of such death providing that such actions should be commenced within two years alter the death of the person was amended after the death of plaintiff’s intestate so as to provide that such actions should be brought within one year after the death, Held that a demurrer to defendant’s plea that such action was not brought within one year after the death of plaintiff’s intestate was properly sustained, as the act was not retrospective.